EXECUTIVE EMPLOYMENT AGREEMENT This Executive Employment Agreement, dated July 1, 2007 (the “Commencement Date”), is between Reprints Desk, Inc., a Delaware corporation (the “Company”), Derycz Scientific, Inc., a Nevada Corporation (“Derycz”) and Scott Ahlberg, an individual residing at (“Executive”). 1. Position and Responsibilities (a) Position. Executive is employed by the Company to render services to the Company in the position of Head of Corporate Services as well as serving as a director of both the Company and DeryczExecutive shall perform such duties and responsibilities as are normally related to such position in accordance with the standards of the industry and any additional duties now or hereafter assigned to Executive by the Company. Executive shall abide by the rules, regulations, and practices as adopted or modified from time to time in the Company’s sole discretion. (b) Other Activities. Except upon the prior written consent of the Company, Executive will not, during the term of this Agreement, (i) accept any other employment, or (ii) engage, directly or indirectly, in any other business activity (whether or not pursued for pecuniary advantage) that might interfere with Executive’s duties and responsibilities hereunder or create a conflict of interest with the Company. (c) No Conflict. Executive represents and warrants that Executive’s execution of this Agreement, Executive’s employment with the Company, and the performance of Executive’s proposed duties under this Agreement shall not violate any obligations Executive may have to any other employer, person or entity, including any obligations with respect to proprietary or confidential information of any other person or entity. (d) Term. The term of employment of Executive by the Company pursuant to this Employment Agreement shall be for the period commencing on the Commencement Date and ending on June 30, 2010, or such earlier date that Employee’s employment is terminated in accordance with the provisions of this Employment Agreement. 2. Compensation and Benefits (a) Base Salary. In consideration of the services to be rendered under this Agreement, the Company shall pay Executive a salary at the rate of Sixty Thousand Dollars ($60,000) per year (“Base Salary”). The Base Salary shall be paid in accordance with the Company’s regularly established payroll practice.Executive’s Base Salary will be reviewed from time to time in accordance with the established procedures of the Company for adjusting salaries for similarly situated employees and may be adjusted in the sole discretion of the Company. (b) Commissions. Executive shall be responsible for document delivery products for the Company.The Company will pay Executive a guaranteed advance on the commissions described below of Forty Thousand Dollars ($40,000) per year. This advance on commissions shall be paid in accordance with the Company’s regularly established payroll practice.The Company will pay Executive a commission based on the revenues of the document delivery business according to the schedule attached hereto as Schedule 2(b).Any commissions due to Executive above the guaranteed advance will be paid to Executive on or before August 31, 2008, 2009, and 2010, for the fiscal year ending on the June 30, 2008, 2009, and 2010, respectively. (c) Benefits. Executive shall be eligible to participate in the benefits made generally available by the Company to its employees, in accordance with the benefit plans established by the Company, and as may be amended from time to time in the Company’s sole discretion. (d) Expenses. The Company shall reimburse Executive for reasonable business expenses incurred in the performance of Executive’s duties hereunder in accordance with the Company’s expense reimbursement guidelines. 3. At-Will Employment; Termination By the Company (a) At-Will Termination by the Company. The employment of Executive shall be “at-will” at all times.The Company may terminate Executive’s employment with the Company at any time, without any advance notice, for any reason or no reason at all, notwithstanding anything to the contrary contained in or arising from any statements, policies or practices of the Company relating to the employment, discipline or termination of its employees.Upon and after such termination, all obligations of the Company under this Agreement shall cease, unless Executive’s employment is terminated without Cause, in which case the Company shall provide Executive with the severance benefits described in Section 3(b) below. (b) Severance.
